FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SHAWN SAMSON; JACK KASHANI,               
            Plaintiffs-Appellants,                No. 09-55835
              v.                                   D.C. No.
                                                 2:09-cv-01433-
NAMA HOLDINGS, LLC,                                MMM-PJW
            Defendant-Appellee.
                                          

SHAWN SAMSON; JACK KASHANI,                      No. 09-56394
            Plaintiffs-Appellants,                  D.C. No.
              v.                                2:09-cv-01433-
NAMA HOLDINGS, LLC,                                MMM-PJW
            Defendant-Appellee.
                                                    ORDER


        Appeal from the United States District Court
           for the Central District of California
       Margaret M. Morrow, District Judge, Presiding

                 Submitted December 6, 2010*
                     Pasadena, California

                    Filed December 15, 2010

    Before: Stephen S. Trott and Kim McLane Wardlaw,
           Circuit Judges, and Rudi M. Brewster,
                   Senior District Judge.**

  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
  **The Honorable Rudi M. Brewster, Senior United States District
Judge for the Southern District of California, sitting by designation.

                               20091
20092             SAMSON v. NAMA HOLDINGS
                         COUNSEL

Roger J. Magnuson, Kent J. Schmidt, Dorsey & Whitney
LLP, Irvine, CA; Kathleen M. Sullivan, Quinn Emanuel
Urquhart Oliver & Hedges LLP, New York, NY; Richard A.
Schirtzer, Susan R. Estrich, Quinn Emanuel Urquhart Oliver
& Hedges LLP, Los Angeles, California, for Shawn Samson
and Jack Kashani.

Howard J. Rubinroit, Ronald C. Cohen, James M. Harris, Sid-
ley Austin LLP, Los Angeles, California, for NAMA Hold-
ings, LLC.


                          ORDER

   As to Appeal No. 09-55835, we affirm for the reasons
stated by the district court in its May 20, 2009 Order Denying
Plaintiffs’ Motion to Compel Arbitration. Appeal No. 09-
56394, challenging the district court’s award of prevailing
party attorneys’ fees to Defendant, is therefore moot.

  APPEAL NO. 09-55835: AFFIRMED.

  APPEAL NO. 09-56394: MOOT.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2010 Thomson Reuters/West.